Citation Nr: 9905461	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-45 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Koennecke, Associate Counsel


REMAND

The veteran had active duty from September 1940 to September 
1945.

During service a scoliosis was identified in a July 1945 
chest X-ray film.  Recent private evidence has identified a 
scoliosis.  The finding has not been addressed by the RO.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The veteran should be afforded a VA 
examination.  The claims folder should be 
made available to the examiner for 
review.  It is requested that the 
examiner determine whether the veteran's 
scoliosis is due to trauma, other 
acquired cause or a congenital or 
developmental defect.  

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when the claimant pursuing a claim in 
conjunction with any other original 
claim, a reopened claim or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

3.  The veteran is placed on notice that 
there is a duty to submit evidence of a 
well-grounded claim for service 
connection.  If he can obtain any 
competent evidence that links any 
diagnosis to service, that evidence must 
be submitted. 

4.  The RO should address the inservice 
and post service evidence of scoliosis.  
If it is determined that the scoliosis is 
of congenital or developmental origin, 
that determination must be supported by 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


